Russell, J.
There was no error in refusing a nonsuit, or in declining to grant a new trial. The action was based upon the carrier’s common-law liability, and the case is controlled by the ruling of this court in Ohlen v. Atlanta & West Point Railroad Company, 2 Ga. App. 323 (58 S. E. 511). The suit could not have been brought upon the defendant’s statutory liability as the last connecting carrier, because, according to the petition, there were only two carriers concerned with the shipment, and the first of these was a steamship company. When the statement of the petition that the goods were delivered to a named steamship company is considered in connection with the distinct allegation that the defendant company received the shipment from the steamship company in apparent good order, it is apparent that the reference to the steamship company is made merely as part of the history of the ease. It was evidently so treated by the defendant in the court below, because no demurrer to the petition was filed.. Judgment affirmed.
Action for damages; from city court of Sandersville — Judge Jordan. March 30, 1910.
B. L. Gamble, T. W. Evans, for plaintiff in error,
cited 56 Ga. 501; 88 Ga. 427; 125 Ga.S77.
J. G. Harman, W. E. Armistead, contra,
cited 2 Ga. App. 323, and cit. '; 3 Ga. App. 642, and cit.